Citation Nr: 0415901	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, with 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from September 1975 
to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1999 rating 
decision by the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran 
perfected an appeal to that decision.  Due to the veteran's 
relocation from Florida to Georgia, the claims folder was 
transferred to the Atlanta, Georgia RO in January 2000.  

In January 2003, the Board remanded the case to the RO for 
additional development.  The RO returned the case to the 
Board in May 2004. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A review of 
the record shows the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in 
January 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).

The veteran was afforded a VA examination in February 2001, 
at which time he reported that he had been employed in the 
field of telecommunications for the last two years.  It was 
noted that his leg length from the anterior superior iliac 
spine to the medial malleolus was 94 cm on the right and 92 
cm on the left.  The veteran's gait was abnormal with a left 
limp caused by an unstable left knee syndrome with 
hyperextension.

The veteran was afforded another VA compensation examination 
in February 2003, at which time he reported an ongoing 
history of low back pain.  The veteran indicated that he 
experienced flare-ups of symptoms about once or twice a 
month, which last for three or four days.  He described lost 
time from work as two or three days per episode.  He also 
stated that his condition often required bed rest or 
treatment by a physician, which lasted up to three or four 
days.  The veteran indicated that he was then unemployed and 
unable to continue his usual line of work because of his 
limitations of lifting, maneuvering and crawling into spaces.  
On examination, it was noted that his posture was abnormal.  
He had a slight list to the left side.  His gait was abnormal 
with the left leg shorter.

A 20 percent rating will be assigned when the veteran 
service-connected back disorder is productive of muscle spasm 
or guarding severe enough to result in an abnormal gait.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).  Examinations in 2001 and 2003 noted that the 
veteran's gait was abnormal.  However, the examiners 
indicated that the abnormal gait was a left knee disorder or 
to leg length discrepancy, and not the service-connected back 
disorder.  Clarification of this matter would be helpful.

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were amended to permit rating 
the condition on the total duration of incapacitating 
episodes over the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  In a statement dated in April 2004, 
the veteran's representative argued that the proper rating 
for the veteran's back disorder cannot be determined under 
the current criteria without specific development for details 
of the veteran's reported incapacitating episodes, reported 
as two to three days following each flare-up of symptoms.  
The representative requested that the case be remanded to 
determine how many days of incapacity the veteran has 
suffered each year from the September 23, 2002, change in 
regulations concerning intervertebral disc syndrome.

The Board is required to consider all evidence of record and 
to consider, and discuss in its decision, all "potentially 
applicable" provisions of law and regulation.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991); see 38 U.S.C. § 
7104(a), (d)(1); Weaver v. Principi, 14 Vet. App. 301, 302 
(2001) (per curiam order); Sanden v. Derwinski, 2 Vet. App. 
97, 100 (1992).  

Section 3.321(b)(1), which provides an avenue for additional 
review of the exceptional case, states:  

. . . where the schedular evaluations are 
found to be inadequate, the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, upon 
field station submission, is authorized 
to approve on the basis of the criteria 
set forth in this paragraph an extra-
schedular evaluation commensurate with 
the average earning capacity impairment 
due exclusively to the service-connected 
disability or disabilities.  The 
governing norm in these exceptional cases 
is:  A finding that the case presents 
such an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1).  Extraschedular rating consideration 
is a component of the appellant's claim for an increased 
rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (stating that 
extraschedular rating consideration is "always part" of claim 
for schedular rating-increase claim).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is obligated to consider the applicability of 
extraschedular ratings to a claimant's increased-rating case.  
Floyd, supra.  

Since the veteran indicated that he was unemployed and had to 
give up his previous employment as a result of impairment due 
to his back disability, the Board is required to address 38 
C.F.R. § 3.321(b)(1).  See VAOPGCPREC 6-96 (August 16, 1996) 
(holding that Board must address extraschedular 
considerations if raised by the appellant); see also Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1362-63 (Fed. Cir. 2001) 
(Sanchez-Benitez I).

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  The veteran should be 
specifically requested to provide 
information concerning any treatment he 
has received for incapacitating episodes 
of back pain.

2.  The RO should request the veteran to 
provide details concerning his work 
history and any time lost from work due 
to his back disability.  The veteran 
should indicate his current employment 
status and provide information concerning 
his work history and time lost due to 
back disability from time he retired from 
military service.

3.  The veteran should be scheduled for 
an examination to obtain additional 
information as to the current severity of 
his service-connected low back disorder.  
A specific opinion should also be 
provided as to whether the service-
connected back disability causes muscle 
spasm or guarding severe enough to result 
in an abnormal gait.  The physician 
should also provide an opinion as to the 
degree to which the veteran's back 
disability causes occupational 
impairment.  The claims folder must be 
available to the examiner.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
to include the applicability of 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

